Title: To Benjamin Franklin from Samuel Hartley, 3 February 1778
From: Hartley, Samuel
To: Franklin, Benjamin


Sir
London Feby 3 1778
I am desired by my friend DH to forward you the enclosed Letter which I do thro’ the hands of my Banker Mr. Veron. Should you have occation to write our mutual friend under Cover you may address your Letter to my House under the firm of Messrs. Eyre & Hartley Negts. London. There is no doubt of its coming safe to my hand and you may rely upon my care and attention. I have the honour to be with much respect Sir your most obedient Servant
S: Hartley

[In another hand]: M. Paul Veron Banquier a Paris rue St. Martin vis à vis la rue aux ours.

 
Addressed: To / Dr. Franklin &c &c &c / Passy
Notation: S Hartley address Feb 2. 78
